Name: Commission Regulation (EEC) No 2415/90 of 20 August 1990 on import licences for milk and milk products originating in the African, Caribbean and Pacific States (ACP States) or in the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 8 . 90 Official Journal of the European Communities No L 227/5 COMMISSION REGULATION (EEC) No 2415/90 of 20 August 1990 on import licences (or milk and milk products originating in the African, Caribbean and Pacific States (ACP States) or in the overseas countries and territories (OCT) HAS ADOPTED THIS REGULATION : Article 1 Licence applications lodged pursuant to Article 4 of Regulation (EEC) No 1150/90 from 1 to 10 August 1990 and notified to the Commission shall be accepted for 95,24% of the tonnage applied for. The part of the security corresponding to the difference between the quantity applied for and the quantity for which the licence is issued, shall be released. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural goods originating in the ACP States or in the overseas countries and territories (OCT) ('), and in particular Article 27 thereof, Whereas Article 4 (4) of Commission Regulation (EEC) No 1 1 50/90 (2) provides that the Commission is to decide to what extent quantities may be awarded in respect of applications for import licences ; whereas, however, imports must not exceed the quotas ; Whereas applications for licences have been made for a total quantity greater than that available ; whereas a percentage reduction in the quantities applied for should therefore be made, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 20 August 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 30. 3 . 1990, p . 85. 0 OJ No L 114, 5. 5 . 1990, p. 21 .